 Case 3:21-cr-01793-JLS Document 20 Filed 08/25/21 PageID.34 Page 1 of 1



1
2
3
4
5                        UNITED STATES DISTRICT COURT
6                     SOUTHERN DISTRICT OF CALIFORNIA
7
8    UNITED STATES OF AMERICA,                  CASE NO.: 21-CR-1793-JLS
9                       Plaintiff,              Hon. Janis L. Sammartino
10         v.                                   ORDER TO CONTINUE MOTION
                                                HEARING AND TRIAL SETTING
11   JOSE DE JESUS LIZARRARAS-                  DATE
     CHACON,
12
                        Defendant.
13
14         JOINT MOTION HAVING BEEN ENTERED by the parties, and

15         GOOD CAUSE appearing, IT IS HEREBY ORDERED, that defendant’s

16   Motion Hearing/Trial Setting date of August 27, 2021 at 1:30 p.m. be continued to

17   September 10, 2021 at 1:30 p.m.

18         For the reasons set forth in the joint motion, the Court finds that the ends of

19   justice will be served by granting the requested continuance, and these outweigh

20   the interests of the public and the defendant in a speedy trial. Accordingly, the

21   delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §

22   3161(h)(7)(A).

23         IT IS SO ORDERED.

24   Dated: August 25, 2021

25
26
27
28

                                            ORDER
